The decision of the lower court was affirmed on March 31, 1880, in the following opinion, per
Sharswood, C. J.
Upon the facts as found by the learned judge below we think his conclusions of law and entry of judgment were right. ' Nor do we think that his rulings on the questions of evidence were erroneous. So far as the note of Engle, Shultz & Co. was concerned the action was not upon that note — and upon the facts as found in regard to it, it is clear that the amount was recoverable upon the common counts.
Judgment affirmed.